Citation Nr: 1452153	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to April 18, 2011, for the grant of service connection for ischemic heart disease.

2. Entitlement to a rating in excess of 40 percent for postoperative residuals of prostate cancer prior to November 30, 2011 (to include propriety of the reduction of the rating from 100 percent to 40 percent, effective July 1, 2010).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2011 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision implemented a proposed reduction in the rating for postoperative residuals of prostate cancer from 100 percent to 40 percent, effective July 1, 2010.  The August 2011 rating decision granted service connection for ischemic heart disease, effective April 18, 2011.  

The Board has characterized the propriety of the reduction issue as encompassing entitlement to an increased rating post-reduction (the Veteran's attorney argued in a  2012 substantive appeal that the prostate cancer residuals warranted a 60 percent rating).  A May 2012 rating decision (mailed in June 2012) increased the rating for residuals of prostate cancer to 60 percent, effective November 30, 2011. 

The issue of entitlement to an effective date prior to April 18, 2011, for the grant of service connection for ischemic heart disease is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In December 2007 the Veteran underwent a prostatectomy for prostate cancer; he did not thereafter receive any X-ray or chemotherapy or other therapeutic procedure for the cancer; there has been no recurrence or metastasis.
 
2. Following a December 2009 VA examination, a January 2010 rating decision proposed to reduce the rating for the Veteran's residuals of prostate cancer from 100 percent to 40 percent; a January 19, 2010 letter notified him of the proposed reduction; a March 24, 2010 rating decision implemented the reduction (effective July 1, 2010).
3. The reduction in the rating for the Veteran's postoperative prostate cancer from 100 percent to 40 percent was based on a December 2009 examination showing improvement (i.e., no recurrence or metastasis).

4. From July 1, 2010 to December 11, 2010, the Veteran's prostate cancer residuals consisted of voiding dysfunction not shown to have been manifested by leakage requiring changing of absorbent materials more than 4 times a day, renal dysfunction, or local reoccurrence or metastasis of prostate cancer.

5. From December 11, 2010 the Veteran's prostate cancer residuals included leakage requiring the changing of absorbent materials more than 4 times a day, but not renal dysfunction or local reoccurrence or metastasis of the prostate cancer.  


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's prostate cancer from 100 percent to 40 percent, effective July 1, 2010, did not involve a due process violation, was in accordance with facts found and governing law, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code (Code) 7528 (2014).

2. The Veteran's residuals of prostate cancer warrant staged ratings of 40 percent (but no higher) prior to December 11, 2010; and 60 percent (but no higher) from the earlier effective date of December 11, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.115a, 4.115b, Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Regarding the increased rating issue, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of the proposed reduction in the rating for his postoperative prostate cancer by RO letter in January 2010 (with a copy of the rating proposing the reduction attached).  The proposed rating explained the basis for the reduction, and the criteria for rating residuals of prostate cancer.  When he was notified of the implementation of the reduction by the March 2010 rating decision on appeal, he also received notice of his appellate rights.  The Board finds the January 2010 RO letter and the proposed rating meet the generic type notice required in increased rating claims.  A May 2012 statement of the case (SOC) readjudicated the matters after the Veteran responded and further development was completed.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The reduction in the rating was based on a December 2009 examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes. The Veteran has not identified any evidence pertaining to the propriety of the reduction or the rating for his prostate cancer residuals that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Prostate cancer is are rated under Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, and Note following. 

[Impotence secondary to prostate cancer is separately compensated, as reflected by the award of service connection for erectile dysfunction, and special monthly compensation for use of a creative organ, and is not for consideration herein.]

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  As the maximum schedular rating for urinary frequency is 40 percent, and the maximum rating for obstructed voiding is 30 percent, rating on such bases would be of no benefit to the Veteran.  Urine leakage warrants a 40 percent rating when it requires wearing of absorbent materials which must be changed 2 to 4 times per day, and a (maximum) 60 percent rating when the absorbent materials must be changed more than 4 times per day.  Higher (60 and 80 percent) ratings may be assigned for renal dysfunction residuals of prostate cancer.  Here, renal dysfunction is not shown, or alleged, and rating on such basis is not appropriate. 38 C.F.R. § 4.115a. 

Separate (staged) ratings may be assigned for distinct periods when different levels of disability are shown, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  Here, the total rating was assigned effective November 17, 2006, and rating reduction was proposed in January 2010 and implemented (by a March 2010 rating decision) effective July 1, 2010 (and was not in effect for 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply.  38 C.F.R. § 3.344(c).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, to include degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Private and VA treatment records (and history noted on VA examination reports) show that the Veteran's prostate cancer was diagnosed in October 2006.  An April 2007 rating decision granted him service connection for prostate cancer, rated 100 percent (under 38 C.F.R. § 4.115b, Code 7528, for malignant neoplasms of the genitourinary system), effective November 17, 2006.  On May 2007 VA examination, the Veteran reported he was undergoing hormone therapy and would receive a prostate seed implantation in June 2007.  A June 2007 rating decision continued the 100 percent rating, based upon the May 2007 examination findings.  VA treatment records and examination reports reveal that thereafter, in December 2007, the veteran underwent a prostatectomy.  

On December 2009 VA genitourinary examination, the Veteran reported he underwent hormone therapy until November 2007 and underwent a surgical removal of his prostate (prostatectomy) in December 2007; the date of the last antineoplastic treatment was in December 2007.  There were no general systemic symptoms due to genitourinary disease.  There were urinary symptoms, including urgency, dribbling, stress urinary incontinence, and urge incontinence.  He reported wearing absorbent material that needed to be changed 2 to 4 times per day.  There was no history of renal dysfunction.  He denied anorexia, lethargy, fatigue, and weakness.  The examiner noted that in November 2008 the Veteran's prostate-specific antigen (PSA) laboratory value was 0.003; the diagnosis was prostate cancer, currently without active disease.  The examiner noted that the only residuals of prostate cancer were stress urinary incontinence, urge incontinence, dribbling, and erectile dysfunction.  The examiner opined the prostate cancer residuals had significant effects on the Veteran's occupation, including decreased mobility, problems with lifting and carrying, and lack of stamina, and mild to moderate effect on his usual daily activities.  

The proposal to reduce the rating for prostate cancer residuals, and the ultimate reduction from 100 percent to 40 percent, were based on the December 2009 examination.

In his April 2010 notice of disagreement, the Veteran argued the reduction was not proper because a letter he received from VA in December 2009 informed him that he was "considered to be totally and permanently disabled due to [his] service-connected disabilities."  

A November 2010 VA primary care note indicates the Veteran was assessed with cancer of the prostate with residual drip.  A March 2011 VA follow-up note indicates his PSA level was 0.006 at that time.  A December 2010 VA primary care note indicates the Veteran sought treatment from a private urologist the month prior for an episode of hematuria.  He reported he was advised it was related to scar tissue.  He was again assessed with cancer of the prostate with residual drip.  A December 2011 VA urology consultation note shows the Veteran reported he did not have any pain associated with his hematuria.  
In a November 2010 application for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Veteran asserted his urine leakage prevented him from securing or following any substantial or gainful employment.  He noted he sought private treatment for such disability in 2007, but had not been under a doctor's care or hospitalized for it within the past 12 months.

On December 11, 2010 VA genitourinary examination, the Veteran reported he was not receiving ongoing treatment for genitourinary malignancy.  He reported lethargy, but not significant weakness, anorexia, weight loss, or weight gain.  He reported a urinary frequency of once every hour or two during the day and 4 times at night.  His incontinence required the use of absorbent materials that had to be changed 6 to 7 times a day.  A remote history of kidney stones was noted, but it was not related to his prostate cancer residuals.  He reported that he was retired, but that his activities of daily living were limited by his chronic incontinence, among other disabilities.  

On November 30, 2011 VA examination it was again noted that the Veteran has to change his absorbent pads 6-7 times per day.

In his June 2012 substantive appeal, the Veteran contended that he had to change pads more than 4 times a day during the entire period under consideration.   His attorney argued that the residuals of prostate cancer warranted a 60 percent rating.

Analysis

Propriety of Reduction

At the outset, the Board notes that the December 2009 examination on which the reduction in the rating at issue was based did not take place upon expiration of a 6 month period following cessation "of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure" as mandated in Code 7528, put took place significantly later.  However, he has not been prejudiced by such delay, on the contrary, it afforded him a prolonged period of total (100 percent) rating; the delay did not violate his due process in a prejudicial manner.   

Proceeding, and considering the provisions of 38 C.F.R. § 3.105(e), the Board finds that the rating reduction did not involve a due process violation.  A January 19, 2010 letter proposing reduction notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and could request a predetermination hearing.  He did not submit additional evidence or request a hearing prior to the issuance of the March 24, 2010 rating decision that implemented the reduction.  Furthermore, the reduction was made effective prospectively (i.e., effective July 1, 2010), as specified in the governing regulation.  Regarding the Veteran's argument that the reduction was improper because a December 2009 the Board's review of that letter found that it is not specific as to the prostate disability (and its rating), but advises him he was considered totally and permanently disabled due to all of his service connected disabilities.   Notably a review of the record also found that the Veteran was mailed copies of both the April 2007 rating decision (which advised him that an examination six months following cessation of treatment would determine the rating for prostate cancer residuals) and the June 2007 rating decision (which notified him that "since there is the likelihood of improvement, the assigned evaluation is not considered permanent and is subject to future review examination").  Given the process described above, the Board finds that the RO complied with the 38 C.F.R. § 3.105(e) requirements governing rating reductions, and that the Veteran was not denied due process.  

The analysis proceeds to whether the reduction was factually warranted.  The record clearly shows (and the Veteran does not dispute) that there has not been any recurrence or metastasis of prostate cancer since the December 2007 prostatectomy; thus there clearly was improvement of the disability from the malignant stage, and the 100 percent rating assigned for malignant neoplasms under Code 7528 is no longer warranted.  Therefore a reduction from the 100 percent rating was clearly warranted, and proper.  Accordingly, the analysis proceeds further to consideration of the rating warranted upon termination of the schedular 100 percent rating.  

Increased Rating

From the termination of the 100 percent schedular rating, i.e., effective July 1, 2010, the Veteran's post-prostatectomy prostate cancer has been assigned a 40 percent rating for urine leakage; such rating is warranted for leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The Veteran's attorney (who had not yet seen a May 2012 rating decision that increased the rating to 60 percent and was mailed in June 2012) argued that the residuals of prostate cancer warrant a 60 percent rating.  The increase to 60 percent was based on a November 30, 2011 VA examination, which noted that the Veteran's absorbent materials (for urine leakage) required changing 6-7 (i.e., more than 4) times per day.  What remains for consideration, therefore, is entitlement to a 60 percent rating prior to November 30, 2011 (and to a rating in excess of 60 percent).

During the period from July 1, 2010 to December 11, 2010, the Veteran's prostate cancer residual voiding dysfunction/leakage is not shown to have required change of absorbent materials more than 4 times a day.  Notably, on December 2009 VA examination he had indicated that he needed to change absorbent materials 2-4 times per day.  To the extent that he may be attempting to substantiate his claim by his more recent account of leakage requiring the changing of absorbent materials more than 4 times a day throughout the entire period under consideration, the Board finds such account to be self-serving, inconsistent with his own report on the December 2009 VA examination (which was contemporaneous with the period in question and more probative), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Accordingly, a rating in excess of 40 percent prior to December 11, 2010 is not warranted.

On December 11, 2010 examination by VA (in connection with claims to evaluate diabetes and erectile dysfunction), it was noted that urine leakage associated with the Veteran's prostate cancer residuals required changing of absorbent materials 6-7 times a day (as was noted on the subsequent, November 30, 2011 examination).  Accordingly, a 60 percent rating is warranted from the [earlier effective] date of that examination.  

As was noted above, 60 percent is the maximum schedular rating provided under the criteria for rating voiding dysfunction based on leakage.  Therefore, consideration must be given to the alternate criteria for rating prostate cancer residuals (and provide for schedular ratings in excess of 60 percent).  However, it is not shown (nor alleged) that the Veteran has had any related renal dysfunction or recurrence or metastasis of his prostate cancer following the prostatectomy.  Therefore, there is no basis in the factual record for applying the alternate rating criteria.  Notably, the Veteran's attorney has asserted that the prostate cancer residuals warrant the 60 percent rating now assigned.  Accordingly, the Board concludes that a rating in excess of 60 percent is not warranted for any period of time under consideration.

The Board has also considered whether referral for extraschedular consideration is indicated.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran's reports of urinary incontinence, urge incontinence, and dribbling, are encompassed by the 60 percent rating based on voiding dysfunction.  The Board notes that on December 2009 VA examination, the examiner opined the prostate cancer residuals had significant effects on the Veteran's occupation, including decreased mobility, problems with lifting and carrying, and a lack of stamina.  Notably, those observations were made during a period when a total rating was assigned, and more recently (on 2011 VA examination) the examiner opined that the disability would not preclude light duty, sedentary employment.  There is nothing exceptional or unusual about the manifestations of his prostate cancer residuals and their impact on his ability to function.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

Finally, the Board notes a January 2012 rating decision granted the Veteran a TDIU rating, effective from November 9, 2010.  He did not file a notice of disagreement with the effective date assigned, and that decision is final.  38 U.S.C.A. § 7105.  The matter of entitlement to a TDIU rating is not raised separately in the context of the instant claim for increase, particularly given the observations by the most recent examiner regarding the impact of the disability on employability.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

The appeal seeking to establish that the reduction of the rating for prostate cancer from 100 to 40 percent, effective July 1, 2010, was improper is denied.

A "staged" increased to 60 percent rating is granted for the Veteran's prostate cancer residuals from (the earlier effective of) December 11, 2010, and subject to the regulations governing payment of monetary awards; a rating in excess of 40 percent for the prostate cancer residuals prior to that date is denied.  


REMAND

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease.  The RO granted him service connection for ischemic heart disease on a presumptive basis as due to exposure to Agent Orange during service in Vietnam, effective April 18, 2011 (the date that the RO found his claim for service connection was received by VA).  Ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service effective August 31, 2010.  Under 38 C.F.R. § 3.114(a)(1), if a claim is reviewed on the initiative of VA within 1 year from the effective date of a liberalizing change in law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  As the Veteran's claim was received within one year of August 31, 2010, service connection may be authorized from that date if it is shown that ischemic heart disease was diagnosed/shown then or earlier.  VA treatment records and a June 2011 VA examination report show the Veteran reported ischemic heart disease was diagnosed by a private physician in November 2010 after he had a myocardial infarction.  However, Social Security Administration (SSA) records show he reported undergoing a cardiac catheterization (performed by Dr. Dillahunt at Baptist hospital in Jacksonville, Florida) in August 2007.  Records of such treatment are not associated with the record.  Given the current state of the record, records showing cardiac treatment and examination findings prior to August 31, 2010 are pertinent (and perhaps critical) evidence and must be obtained.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of any cardiac treatment he received prior to August 31, 2010, are pertinent evidence that is outstanding, and ask him to submit an authorization for VA to secure such records.  The Veteran must be asked to provide identifying information and releases for the complete treatment records from all providers of private treatment he has received for cardiac complications, specifically including records from the catheterization by Dr. Dillahunt at Baptist hospital in Jacksonville, Florida, in August 2007 and any additional providers.  The AOJ should secure complete treatment records from each of the providers.  If any private records identified (which the Veteran authorized VA to obtain) are not received pursuant to VA's request, he should be advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should then review the record and readjudicate the issue of entitlement to an effective date prior to April 18, 2011, for the grant of service connection for ischemic heart disease.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


